DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 32, 63 and 66 are amended. Claim 69 was previously cancelled. Claims 1-68 and 70-74 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 2/11/2021 have been reviewed. Applicant’s arguments are persuasive in light of amendments, hence the rejection under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Armstrong ( US Pub: 20150289070) is withdrawn. However upon further new ground(s) of rejection been given over over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10 24-25, 29-30, 32-35, 38-41, 55-56, 60-61 and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) 

Regarding claim 1, Gantara teaches a method comprising: receiving a first signal indicative of audio information ( generate audio signal, Para 0040; audio could be user voice, Para 0023, 0037) ; based on the first signal, generating an audio output signal for communication to at least one transducer of an audio device ( transducer generate audio signal, Para 0022, Claim 10) ; causing the at least one transducer to generate sound in accordance with the audio output signal,  receiving at least one input signal indicative of ambient sound external to the audio device ( ambient sound characteristics, Para 0040, Fig 4-7) ; determining near-field spatial statistics for the ambient sound ( special direction ( location position)  of the ambient sound, Para 0028, 0030;  ambient sound includes human voice or not, Para 0031, 0037) ; detecting, based on the at least one input signal, a near-field sound and a proximity sound in the ambient sound ( proximity of ambient sound, Para 0037-0038) ; modifying a characteristic of the audio output signal in response to the detection of the near-field sound; causing the at least one transducer to generate modified sound in accordance with the modified audio output signals ( adjust sound , Fig 4)
 Gantara does not explicitly teaches determining a ATTORNEY DOCKETPATENT APPLICATION 141841.00415-P2281US0015/229429 3characteristic of the ambient sound wherein determining the characteristic comprises determining that the ambient sound includes background music and/or determining that a background noise level in the ambient sound is above a threshold background noise level; and in response to the determined characteristic of the ambient sound, dynamically disabling the detection of the proximity sound

However Alameh teaches determining a ATTORNEY DOCKETPATENT APPLICATION 141841.00415-P2281US0015/229429 3characteristic of the ambient sound wherein determining the characteristic comprises determining that the ambient sound includes background music and/or determining that a background noise level in the ambient sound is above a threshold background noise level ( detecting the background threshold noise level, Para 0016, 0032, 0034, 0051) ; and in response to the determined characteristic of the ambient sound, adjusting  the detection of the proximity sound to prevent false detection of proximity sounds  ( The detection threshold of the proximity sensor may be adjusted based on the magnitude measurement in response to determining that the return signal meets or exceeds a predetermined criterion, Para 0051) While Alameh does not explicitly teaches dynamically disabling the detection of the proximity sound, however Alameh does mention the concept of disabling the proximity sensor based on the background measurement ( background measurement being noise) (  For this first operation 400, the portable electronic device 101 obtains a background measurement each time before one or more proximity sensors are activated, Para 0031;  the proximity sensors may be adjusted to operate at maximum range and monitor to detect any disturbances which may indicate user presence. Also, the proximity sensors may be used to determine which side of the device the user is walking near and, in response, deactivate the remaining proximity sensors, i.e., those sensors directed away from the user. If portable electronic device is face down on a horizontal surface, i.e., a user interface is not visible to proximate users, the proximity sensors directed upward relate to the surface may be active and the remaining sensors may be disabled, Para 0016; Although Alameh mentions disabling the proximity sensor based on position, Alameh also mentions activate the proximity sensor based on background measurement ( which is noise), further Alameh teaches the concept of adjusting the proximity sensor based on noise, as known the to ordinary skill in art adjust could mean turning on/off,  ) 
Gantara teaches the base concept of modifying signal characteristics, Gantara differed from the claimed invention on the concept of disabling/adjusting the proximity sensor based on the noise value, Alameh teaches the concept of adjusting the proximity sensors based on the background measurement ( noise exceeding the predetermined amount etc.,) to conserve power ( Para 0016, Alameh) 



Regarding claim 2, Gantara as above in claim 1, teaches determining from the at least one input signal a direction of the ambient sound and modifying the characteristic in response to the direction of the ambient sound indicating that the ambient sound is sound from a user of the audio device (timbre,  spatial direction of the user and modify, Para 0026, 0049) 

Regarding claim 3, Gantara as above in claim 1, teaches determining from the at least one input signal a direction of the ambient sound and modifying the characteristic in response to the direction of the ambient sound indicating that the ambient sound is speech from a user of the audio device ( timbre, user voice, Para 0042 and adjust sounds based on it; spatial direction of the users voice, Para 0026) 

Regarding claim 4, Gantara  as above in claim 1, teaches wherein modifying the characteristic comprises attenuating the audio output signal ( filter out, Para 0037) 

Regarding claim 7, Gantara as above in claim 1, teaches  in addition to detecting the near-field sound, detecting, from the at least one input signal, ambient sound other than the near-field sound in the ambient sound; and modifying the characteristic in response to detection of the ambient sound ( background sound, music sound etc., Para 0034) 

Regarding claim 8, Gantara as above in claim 7, teaches  determining from the at least one input signal a direction of the ambient sound and modifying the characteristic in response to the direction of the ambient sound indicating that the ambient sound is sound other than the near-field sound ( acoustic data of other noises, Para 0037) 

Regarding claim 9, Gantara as above in claim 7, teaches  comprising: detecting, from the at least one input signal, whether the ambient sound comprises background noise; and modifying the characteristic in response to detection of the background noise in the ambient sound ( background noise, Para 0037) 

Regarding claim 10, Gantara as above in claim 7, teaches detecting, from the at least one input signal, whether the ambient sound comprises a tonal alarm; and modifying the characteristic in response to detection of the tonal alarm in the ambient sound ( alarm siren, Para 0037) 

Regarding claim 24, Gantara as above in claim 1, teaches , from the at least one input signal, a direction of the ambient sound; detecting, from the at least one input signal, a presence of background noise in the ambient sound; detecting, from the at least one input signal, a presence of proximity speech in the ambient sound; detecting, from the at least one input signal, a volume ( detection of the ambient sound and compare, Para 0040, Fig 4-8) 
Regarding claim 25, Gantara as above in claim 24, teaches detecting variation in spectral content of the ambient sound; and ATTORNEY DOCKETPATENT APPLICATION 141841.00415-P2281US0015/229429 8detecting, based on the direction, presence or absence of background noise, presence or absence of the speech, the volume, the near-field spatial statistics, and the spectral content of the ambient sound, a presence of an audio event comprising a proximity sound event(adjust audio, Fig 4) 
Regarding claim 29, Gantara as above in claim 25, teaches , wherein detecting the presence of proximity speech in the ambient sound comprises detecting stationary background noise ( detecting based on comparison, Para 0032, 0038, 0052) 

Regarding claim 30, Gantara as above in claim 25, teaches , wherein detecting the presence of proximity speech in the ambient sound comprises detecting speech from a close-talking proximity talker ( human sound proximity, Para 0023, 0050) 

Regarding claim 70, Gantara as above in claim 1, teaches determining a background noise level of a background noise component of the ambient sound; determining spectral characteristics of the background noise component; and based on the background noise level and the spectral characteristics, determining that the ambient sound includes a component corresponding to (detection of human voice and background noise, Para 0031, 0034) 

Regarding claim 71, Gantara as above in claim 70, teaches wherein the modifying the characteristic of the audio output signal is based on the background noise level in conjunction with the spectral characteristics of the background noise component ( adjust based on background noise and voice data, Fig 4, Para 0034) 
Regarding claim 72, Gantara as above in claim 70, teaches , wherein the spectral characteristics are indicative of stationary background noise ( background noise, Para 0034) 
Regarding claim 73, Gantara as above in claim 1, teaches , wherein determining the characteristic of the ambient sound comprises determining that the ambient sound includes background music ( music, Para 0042) 
Regarding claim 74, Gantara as above in claim 1, teaches wherein determining the characteristic of the ambient sound comprises determining that a background noise level in the ambient sound is above a threshold background noise level ( threshold, Para 0042, 0050) 

Regarding claim 32, arguments analogous to claim 1, are applicable.
Regarding claim 33, arguments analogous to claim 2, are applicable.
Regarding claim 34, arguments analogous to claim 3, are applicable.
Regarding claim 35, arguments analogous to claim 4, are applicable.
Regarding claim 38, arguments analogous to claim 7, are applicable.
Regarding claim 39, arguments analogous to claim 8, are applicable.
Regarding claim 40, arguments analogous to claim 9, are applicable.

Regarding claim 55, arguments analogous to claim 24, are applicable.
Regarding claim 56, arguments analogous to claim 25, are applicable.

Claims 5-6  and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of  Humphrey ( US Pat 4,306,115) 
 Regarding claim 5, Gantara modified by Alameh  as above in claim 1, does not explicitly teaches modifying the characteristic in response to a detection of the near-field sound being persistent for at least a predetermined time
However Humphrey teaches modifying the characteristic in response to a detection of the near-field sound being persistent for at least a predetermined time ( increase in amplitude up to a predetermined maximum level in the presence of ambient noise lasting long than a predetermined minimum duration, Col 4, line 1-15) 
It would have been obvious having the teachings of Gantara and Alameh to further include the concept of Humphrey before effective filing date to recognize voice in the presence ambient noise. 

Regarding claim 6, Gantara and Alameh modified by Humphrey as above in claim 5, teaches  detecting, from the at least one input signal absence of the near-field sound in the ambient sound; and ceasing to modify the characteristic in response to the absence of the near-field sound for at least a second predetermined time ( (do not increase the amplitude based on the predetermined time, Col 4, line 1-15),  Humphrey) 

Regarding claim 36, arguments analogous to claim 5, are applicable. 
Regarding claim 37, arguments analogous to claim 6, are applicable. 

Claims 11, 15, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906))  and further in view of Boillot (  WO 2008083315)

Regarding claim 11, Gantara modified by Alameh as above in claim 10,  does not explicitly teaches wherein detecting the tonal alarm in the ambient sound comprises: detecting, from the at least one input signal, a direction of the ambient sound; detecting, from the at least one input signal, a spectral flatness measure of the ambient sound; and  ATTORNEY DOCKETPATENT APPLICATION 141841.00415-P2281US0015/229429 5detecting the tonal alarm based on the direction of the ambient sound, the presence or absence of background noise, and the near-field spatial statistics
However Boillot teaches wherein detecting the tonal alarm in the ambient sound comprises: detecting, from the at least one input signal, a direction of the ambient sound (direction of the sound,  Para 0052); detecting, from the at least one input signal, a spectral flatness measure of the ambient sound (spectral shape, Para 0052) ; and  ATTORNEY DOCKETPATENT APPLICATION 141841.00415-P2281US0015/229429 5detecting the tonal alarm based on the direction of the ambient sound, the presence or absence of background noise, and the near-field spatial statistics ( Fig 5-7) 
It would have been obvious having the teachings of Gantara and Alameh to further include the concepts of Boillot before effective filing date since different have amplitude and frequencies so ( Para 0004-0005, Boillot) 

Regarding claim 15, Boillot as above in claim 11, teaches wherein detecting the spectral flatness measure of the ambient sound comprises detecting whether the noise spectrum is flat in most sub-bands of the ambient sound, but not all sub-bands of the ambient sound ( inherent form siren signal bell will have a peak spectral shape, Para 0052)  
Regarding claim 42, arguments analogous to claim 11, are applicable.
Regarding claim 46, arguments analogous to claim 15, are applicable.


Claims 12-14 and 43-45  are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of Boillot (  WO 2008083315) and further in view of Ebenezer( US Pat: 8565446)  

  
Regarding claim 12, Gantara modified by Alameh and Boillot as above in claim 11, does not explicitly teaches the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone; and the near-field spatial statistics comprise a correlation between the first microphone signal and the second microphone signal
However Ebenezer teaches the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of  (cross correlation between two microphones to estimate the direction or arrival, Col 6, line 26-Col 7, line 33)   
It would have been obvious having the teachings of Gantara modified by Armstrong and Boillot  to further include the concepts of Ebenezer before effective filing date since cross correlation is a known method to detect the time of arrival which lets the system know the lag time ( Col 4, line 31-40, Ebenezer) 
Regarding claim 13, Gantara modified by Alameh and Boillot as above in claim 11, teaches, wherein detecting the direction of the ambient sound comprises determining whether the direction of the ambient sound is within an acceptance angle of near-field sound 
However Ebenezer teaches wherein detecting the direction of the ambient sound comprises determining whether the direction of the ambient sound is within an acceptance angle of near-field sound ( DOA within tolerance , Col 6 line 26- col 7, line 33) 
It would have been obvious having the teachings of Gantara and Alameh and Boillot to further include the concepts of Ebenezer before effective filing date since if the angle is within the acceptance angle, it can determine the true signal ( Col 10, line 1-10, Ebenezer) 

Regarding claim 14, Gantara modified by Alameh and Boillot  as above in claim 11, does not explicitly teaches  wherein detecting the near-field spatial statistics comprises detecting whether a normalized cross-correlation statistic is greater than a threshold
 cross correlation to estimate the interference, Col 6, line 54-67; idr table in Col 10) 

It would have been obvious having the teachings of Usher and Boillot to further include the concepts of Ebenezer before effective filing date since if the angle is within the acceptance angle, it can determine the true signal ( Col 10, line 20-30, Ebenezer) 



Regarding claim 43, arguments analogous to claim 12, are applicable. 
Regarding claim 44, arguments analogous to claim 13, are applicable. 
Regarding claim 45, arguments analogous to claim 14, are applicable. 


Claims 16 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of Usher ( US Pub: 20140270200)

Regarding claim 16, Gantara modified by Alameh as above in claim 1,  does not explicitly teaches  wherein detecting the near-field sound in the ambient sound comprises: detecting, from the at least one input signal, a direction of the ambient sound; detecting, from the at least one 

However Usher teaches wherein detecting the near-field sound in the ambient sound comprises:  ATTORNEY DOCKETPATENT APPLICATION 141841.00415-P2281US0015/2294296detecting, from the at least one input signal a direction of the ambient sound ( relative direction, user voice direction 252, Para 0031, Fig 2B, Para 0047) , presence or absence of speech, and the near-field spatial statistics ( Fig 2B, Para 0030- 0031) ) 
It would have been obvious having the teachings of Gantara and Alameh to further include the concepts of Usher before effective filing date is to use the known technique described by Usher to detect the ambient sounds ( Fig 2, Usher) 

Regarding claim 47, arguments analogous to claim 16, are applicable.

Claims 17-21 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of Usher ( US Pub: 20140270200) and further in view of  Thyssen ( US Pub: 20140286497)

Regarding claim 17, Usher as above in claim 16, teaches at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone ( fig 2b-2c) 
Usher does not explicitly teaches and the near-field spatial statistics comprise a correlation between the first microphone signal and the second microphone signal.  
(correlation of microphone inputs  Para 0074-0084) 
Gantara modified by Alameh and Usher teaches near-filed spatial statistics and it would haven obvious before effective filing date to use correlation as one of the statistics to differentiate between acoustic source ( Para 0008, Thyssen) 

Regarding claim 18 , Usher as above in claim 16, the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone ( fig 2b-2c); and 
Although Usher mentions signal to noise ratio ( Para 0030) Usher does not explicitly teaches the near-field spatial statistics comprise an interference-to-signal ratio associated with the near-field sound 
However Thyssen teaches the near-field spatial statistics comprise an interference-to-signal ratio associated with the near-field sound (signal to interference ration,  Para 0163, 0187) 
Usher teaches near-filed spatial statistics and it would haven obvious before effective filing date to use interference to noise ratio  as one of the statistics to differentiate between acoustic source ( Para 0008, Thyssen) 


Regarding claim 19 , Usher as above in claim 16, the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone( fig 2b-2c); Usher does not explicitly 
However Thyssen teaches the near-field spatial statistics comprise an inter-microphone level difference between the first microphone signal and the second microphone signal ( for dual-microphone handset modes, the microphone-level difference is used to estimate the speech presence probability by exploiting the near-field property of the primary microphone, Para 0177) 
Usher teaches near-filed spatial statistics and it would haven obvious before effective filing date to use inter microphone level difference as one of the statistics to differentiate between acoustic source ( Para 0008, Thyssen) 


Regarding claim 20, Gantara modified by Armstrong and  Usher as above in claim 16, does not explicitly teaches wherein detecting the direction of the ambient sound comprises determining whether the direction of the ambient sound is within an acceptance angle of near-field sound 
However Thyssen teaches  wherein detecting the direction of the ambient sound comprises determining whether the direction of the ambient sound is within an acceptance angle of near-field sound (A beam passes sound from the specified acoustic space, such as the space in which the OS is located, while attenuating sounds from other directions to reduce the effect of reflections interfering and noise sources, Para 0084, 0152)  
( Para 0152,  Thyssen) 

Regarding claim 21, Gantara modified by Armstrong and Usher as above in claim 16, does not explicitly teaches wherein detecting the near-field spatial statistics comprises: detecting whether a normalized cross-correlation statistic is greater than a first threshold; detecting whether an interference to near-field desired signal ratio is lesser than a second threshold; and detecting whether an inter-microphone level difference is greater than a third threshold 
However Thyssen teaches detecting the near-field spatial statistics comprises: detecting whether a normalized cross-correlation statistic is greater than a first threshold(correlation of microphone inputs  Para 0074-0084); detecting whether an interference to near-field desired signal ratio is lesser than a second threshold  ( for dual-microphone handset modes, the microphone-level difference is used to estimate the speech presence probability by exploiting the near-field property of the primary microphone, Para 0177); and detecting whether an inter-microphone level difference is greater than a third threshold (A beam passes sound from the specified acoustic space, such as the space in which the OS is located, while attenuating sounds from other directions to reduce the effect of reflections interfering and noise sources, Para 0084, 0152)  
Usher teaches near-filed spatial statistics and it would haven obvious before effective filing date to use the statistics described by Thyssen  as one of the statistics to differentiate between acoustic source ( Para 0008, Thyssen) 
Regarding claim 48, arguments analogous to claim 17, are applicable.

Regarding claim 50, arguments analogous to claim 19, are applicable.
Regarding claim 51, arguments analogous to claim 20, are applicable.
Regarding claim 52, arguments analogous to claim 21,are applicable.


Claims 22-23 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of Usher ( US Pub: 20140270200) and further in view of  Thyssen ( US Pub: 20140286497)and further in view of Petit ( US Pub: 20100278352) 
Regarding claim 22, Gantara modified by Alameh and Usher modified by Thyssen  as above in claim 21, does not explicitly teaches , wherein the second threshold is adjusted based on an estimate of background noise in the ambient sound.  
However Petit teaches wherein the second threshold is adjusted based on an estimate of background noise in the ambient sound ( threshold based on the running average of the standard deviation, Para 0269) 
It would have been obvious having the teachings of Gantara modified by Alameh and Usher and Thyssen to further include the concept of Petit before effective filing date since it is found rapid increase and decrease in the gain of H.sub.1(z) should be sufficient to allow the detection of speech under almost any circumstances and threshold is used for gain ( Para 0268-0269, Petit) 


However Petit teaches wherein the third threshold is adjusted based on an estimate of background noise in the ambient sound (threshold based on the running average of the standard deviation, Para 0269) 
It would have been obvious having the teachings of Gantara modified by Alameh and Usher and Thyssen to further include the concept of Petit before effective filing date since it is found rapid increase and decrease in the gain of H.sub.1(z) should be sufficient to allow the detection of speech under almost any circumstances and threshold is used for gain ( Para 0268-0269, Petit) 

Regarding claim 53, arguments analogous to claim 22, are applicable.
Regarding claim 54, arguments analogous to claim 23, are applicable.

Claims 26-28 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of Usher ( US Pub: 20140270200) and further in view of  Thyssen ( US Pub: 20140286497)


Regarding claim 26, Gantara modified by Alameh as above in claim 25, does not explicitly teaches the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a 
However Thyssen teaches the near-field spatial statistics comprise a correlation between the first microphone signal and the second microphone signal (correlation of microphone inputs  Para 0074-0084) 
Gantara teaches near-filed spatial statistics and it would haven obvious before effective filing date to use correlation as one of the statistics to differentiate between acoustic source ( Para 0008, Thyssen) 



Regarding claim 27, Gantara modified by Alameh as above in claim 25, does not explicitly teaches  the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone; and the near-field spatial statistics comprise an interference-to-signal ratio associated with the near-field 

However Thyssen teaches the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone; and the near-field spatial statistics comprise an interference-to-signal ratio associated with the near-field  (signal to interference ration,  Para 0163, 0187) 
( Para 0008, Thyssen) 



Regarding claim 28, Gantara modified by Alameh as above in claim 25, does not explicitly teaches  the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone; and the near-field spatial statistics comprise an inter-microphone level difference between the first microphone signal and the second microphone signal.  

However Thyssen teaches  the at least one input signal comprises a first microphone signal indicative of ambient sound at a first microphone and a second microphone signal indicative of ambient sound at a second microphone; and the near-field spatial statistics comprise an inter-microphone level difference between the first microphone signal and the second microphone signal (  for dual-microphone handset modes, the microphone-level difference is used to estimate the speech presence probability by exploiting the near-field property of the primary microphone, Para 0177)

 teaches near-filed spatial statistics and it would haven obvious before effective filing date to use inter microphone level difference as one of the statistics to differentiate between acoustic source ( Para 0008, Thyssen) 

Regarding claim 57, arguments analogous to claim 26, are applicable.
Regarding claim 58, arguments analogous to claim 27, are applicable.
Regarding claim 59, arguments analogous to claim 28, are applicable.

Claims 31 and 62   are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of  Visser ( US Pub: 20130282373) 

Regarding claim 31, Gantara modified by Alameh as above in claim 25,does not explicitly teaches wherein detecting the presence of proximity speech in the ambient sound comprises detecting, from the at least one input signals a spectral flatness measure of the ambient sound, wherein detecting the spectral flatness measure of the ambient sound comprises detecting variation in spectral content of the ambient sound 
However Visser  teaches wherein detecting the presence of proximity speech in the ambient sound comprises detecting, from the at least one input signals a spectral flatness measure of the ambient sound ( noise reference include spectral flatness measure, Para 0184), 0182 , wherein detecting the spectral flatness measure of the ambient sound comprises detecting variation in spectral content of the ambient sound ) 
It would have been obvious having the teachings of Gantara and Alameh to further include the concept of Visser before effective filing date to have a this measure as one of the another method for detecting and suppressing noise ( Para 0184, Visser)  


Regarding claim 62, arguments analogous to claim 31, are applicable.

Claims 63-68  are rejected under 35 U.S.C. 103 as being unpatentable over Gantara ( US: 20150171813) and further in view of Alameh ( US Pub: 20120046906) and further in view of  Humphrey ( US Pat 4,306,115) 



Regarding claim 63, Gantara teaches a method comprising: receiving a first signal indicative of audio information ( generate audio signal, Para 0040; audio could be user voice, Para 0023, 0037); based on the first signal, generating an audio output signal for communication to at least one transducer of an audio device( transducer generate audio signal, Para 0022, Claim 10); causing the at least one transducer to generate sound in accordance with the audio output signal ( ambient sound characteristics, Para 0040, Fig 4-7) ; receiving at least one input signal indicative of ambient sound external to the audio device( ambient sound characteristics, Para 0040, Fig 4-7); determining near-field spatial statistics for the ambient sound; ( special direction ( location position)  of the ambient sound, Para 0028, 0030;  ambient sound includes human voice or not, Para 0031, 0037); detecting, based on the at least one input signal, an audio event comprising a proximity sound ( proximity of ambient sound, Para 0037-0038); modifying a characteristic of the audio output signal; causing the at least one transducer to generate modified sound in accordance with the modified audio output signal ( adjust sound , Fig 4)
Gantara does not explcitily teaches the concept of modifying a characteristic of the audio output signal in response to the detection of the audio event being persistent for at least a predetermined time
( increase in amplitude up to a predetermined maximum level in the presence of ambient noise lasting long than a predetermined minimum duration, Col 4, line 1-15) 
It would have been obvious having the teachings of Gantara to further include the concept of Humphrey before effective filing date to recognize voice in the presence ambient noise. 

Gantara modified by Humphrey  does not explicitly teaches determining a characteristic of the ambient sound, wherein determining the characteristic comprises determining that the ambient sound includes background music and/or determining that a background noise level in the ambient sound is above a threshold background noise level; and in response to the determined characteristic of the ambient sound, dynamically disabling the detection of the proximity sound to prevent false detection of proximity sounds 
However Alameh teaches determining a ATTORNEY DOCKETPATENT APPLICATION 141841.00415-P2281US0015/229429 3characteristic of the ambient sound wherein determining the characteristic comprises determining that the ambient sound includes background music and/or determining that a background noise level in the ambient sound is above a threshold background noise level ( detecting the background threshold noise level, Para 0016, 0032, 0034, 0051) ; and in response to the determined characteristic of the ambient sound, adjusting  the detection of the proximity sound to prevent false detection of proximity sounds  ( The detection threshold of the proximity sensor may be adjusted based on the magnitude measurement in response to determining that the return signal meets or exceeds a predetermined criterion, Para 0051) While Alameh does not explicitly teaches dynamically disabling the detection of the proximity sound, however Alameh does mention the concept of disabling the proximity sensor based on the background measurement ( background measurement being noise) (  For this first operation 400, the portable electronic device 101 obtains a background measurement each time before one or more proximity sensors are activated, Para 0031;  the proximity sensors may be adjusted to operate at maximum range and monitor to detect any disturbances which may indicate user presence. Also, the proximity sensors may be used to determine which side of the device the user is walking near and, in response, deactivate the remaining proximity sensors, i.e., those sensors directed away from the user. If portable electronic device is face down on a horizontal surface, i.e., a user interface is not visible to proximate users, the proximity sensors directed upward relate to the surface may be active and the remaining sensors may be disabled, Para 0016; Although Alameh mentions disabling the proximity sensor based on position, Alameh also mentions activate the proximity sensor based on background measurement ( which is noise), further Alameh teaches the concept of adjusting the proximity sensor based on noise, as known the to ordinary skill in art adjust could mean turning on/off,  ) 
Gantara teaches the base concept of modifying signal characteristics, Gantara differed from the claimed invention on the concept of disabling/adjusting the proximity sensor based on the noise value, Alameh teaches the concept of adjusting the proximity sensors based on the background measurement ( noise exceeding the predetermined amount etc.,) to conserve power ( Para 0016, Alameh) 



Regarding claim 64, Humphrey as above in claim 63, teaches ceasing to modify the characteristic of the audio information in response to an absence of the audio event for at least a second predetermined time (do not increase the amplitude based on the predetermined time, Col 4, line 1-15) )

Regarding claim 65, Gantara as above in claim 63, teaches , wherein the audio event comprises at least one of a near-field event, a proximity event, and an alarm event (traffic/dog/proximity, Para 0034, 0038) 

Regarding claim 66, arguments analogous to claim 63, are applicable. 

Regarding claim 67, arguments analogous to claim 64, are applicable. 

Regarding claim 68, arguments analogous to claim 65s, are applicable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHA MISHRA/Primary Examiner, Art Unit 2674